724 So. 2d 724 (1999)
Alexander WILLIAMS, Appellant,
v.
STATE of Florida, Appellee.
No. 98-560
District Court of Appeal of Florida, Fifth District.
February 5, 1999.
James B. Gibson, Public Defender, and Lyle Hitchens, Assistant Public Defender, Daytona Beach, for Appellant.
Robert A. Butterworth, Attorney General, Tallahassee, and Kelli R. Orndorff, Assistant Attorney General, Daytona Beach, for Appellee.
HARRIS, J.
Williams was convicted of possession of a firearm by a convicted felon. He contends on appeal that points for possession of a firearm should not be added when possession is an element of the crime for which he was convicted. The State concedes error.
Williams also urges that we should reverse because the venire from which his jury was chosen was picked from the voter registration rolls and not from those having driver's licenses as required by section 40.01, Florida Statutes (1997). The venire from which his jury was chosen was summoned for a trial to begin on January 5, 1998. The requirement to select juries from driver's license records did not take effect until January 1, 1998. Hence, this venire was properly summoned under the law which existed when it was summoned. In order to accommodate a trial in early January, it was essential to "call" the venire before the effective date of the new law. We believe the legislature contemplated that a venire properly selected when it was summoned could serve for the selection of trial juries even after the effective date of the act. Otherwise, there could be no jury trials during the early part of 1998. We simply do not believe that is what the legislature intended.
The conviction is AFFIRMED; the sentence is REVERSED and the cause is REMANDED for RESENTENCING.
COBB and GOSHORN, JJ., concur.